 In the Matter of SAMUEL SEIJK, AN INDIVIDUALDOING BUSINESS ASandUNITED FURNI-TURE WORKERS OF AMERICA, LOCAI, 136B, CIO, PETITIONERCase No. 1-R-3 29.Decided September 25,1946Mr. Bernard A. Reimer,of Boston, Mass., for the Employer.Messrs. Francis O'ConnorandMichael Tyson,of Boston, Mass., forthe Petitioner.Mr. F. G. Dunn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on August, 13,1946, before, Thomas H. Ramsey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSamuel Selhk, an individual doing business as La Salle UpholsteringCompany, has a place of business in the city of Boston, Massachusetts,where it is engaged in the upholstering of chairs and divans.TheEmployer purchases approximately $50,000 worth of fabrics, wood,and miscellaneous materials annually, more than 50 percent of whichis shipped to the Employer's plant in Boston from points outside theCommonwealth of Massachusetts.The , value of the Employer'sfinished products exceed $100,000 each year, approximately 50 percentofwhich is shipped to points outside the Commonwealth ofMassachusetts.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N L R B,No S.27 28DECISIONSOF NATIONALLABOR RELATIONS BOARDII.TILE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees of the Employer,including the working foremen, but excludingexecutives,office and clerical employees, and all supervisory employees.The Employer takes no position as to the unit, except that it wouldexclude theworking foremen as supervisory employees.The Employer's businessis divided into two departments,consistingof a renovating department and a manufacturing department.Thesetwo departments are located on different floors of the same building.A foreman is in charge of each department,supervising approximately20 production employees.The foreman in the manufacturing depart-ment devotes approximately 50 percent of histime to production work.The remainder of his time is spent taking care of customers in theEmployer'sabsenceand layingout work for the other productionemployees.The foremanin therenovating department devotes mostof his time to production work, but also directs and supervisesthe workof the other employees in his department.Both foremen receive sub-stantiallythe samepay as the production workers.It was the uncontradicated testimony of the Employerand his man-ager that these working foremen were in complete charge of theirrespective departments,and hadauthority effectively to recommend achange in status of employees under their supervision.Although itappears that all actions taken by the working foremen in regard topersonnel are subjectto review by theEmployer,it is also apparentthat in a plant with approximately 40 employees locatedon two dif-ferent floors,the Employer must rely upon the recommendations ofthe working foremen in matters pertaining to discipline,discharge,and other action affecting the status of their subordinate employees.'IMatter of Jasper Wood Products Company,66 N L R B. 333. LA SALLE UPHOLSTERING COMPANY29We are of the opinion that the working foremen fall within the Board'sdefinition of a supervisory employee.Accordingly, we shall excludethem from the unit.We find that all production and maintenance employees of the Em-ployer, excluding executives, office and clerical employees, the workingforemen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Samuel Sehk, an individualdoing business as La Salle Upholstering Company, Boston, Massa-chusetts, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) clays from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the unit found appropriate in Section IV,above, who were employed clueing the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves i n person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or riot they desire to be represented byUnited Furniture Workers of America, Local 136B, CIO, for the pur-poses of collective bargaining.